Citation Nr: 0004142	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-18 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for polycythemia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral ankle 
disorder, other than arthritis and calcaneal spurs of the 
left ankle.

4.  Entitlement to an increased rating for arthritis and 
calcaneal spurs of the left ankle, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

7.  Entitlement to a total compensation rating based on 
individual unemployability. 

8.  Entitlement to an automobile or other conveyance and 
adaptive equipment.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO decision which denied the 
veteran's claims of service connection for polycythemia, 
PTSD, and a bilateral ankle disorder (other than arthritis 
and calcaneal spurs of the left ankle), and denied his claims 
for increased ratings for arthritis and calcaneal spurs of 
the left ankle, a low back disorder, and hypertension.  
During the pendency of his appeal to the Board, the veteran's 
rating for arthritis and calcaneal spurs of the left ankle 
was increased from 10 to 20 percent; and he continues to 
appeal to the Board for a higher rating.  This matter also 
arises from an October 1998 RO decision which denied the 
veteran's claim for a total compensation rating based on 
individual unemployability and a February 1999 RO decision 
which denied his claim for an automobile or other conveyance 
and adaptive equipment.

By December 1997 RO decision, the veteran's application to 
reopen a claim of service connection for a respiratory 
disorder (claimed as asthma) was denied.  The veteran never 
appealed this decision by filing a timely notice of 
disagreement, and a timely substantive appeal after the 
issuance of a statement of the case.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (1999).  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of his case.  Roy v. Brown, 5 Vet. 
App. 554 (1993).  Many years later, at a May 1999 Travel 
Board hearing, the veteran provided testimony regarding 
asthma.  The veteran appears to be interested in reopening 
his claim for service connection for asthma; as such, this 
matter is referred to the RO for appropriate action. 

In a May 1999 statement, the veteran withdrew his claims of 
service connection for granuloma and diabetes mellitus; as 
such, these matters are no longer before the Board and will 
not be discussed in the following decision.  38 C.F.R. 
§ 20.204 (1999).  
 

FINDING OF FACT

The veteran's claims of service connection for polycythemia, 
PTSD, and a bilateral ankle disorder (other than arthritis 
and calcaneal spurs of the left ankle) are plausible.


CONCLUSION OF LAW

The claims of service connection for polycythemia, PTSD, and 
a bilateral ankle disorder (other than arthritis and 
calcaneal spurs of the left ankle) are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question in any claim is whether the veteran 
has met his burden of submitting evidence sufficient to 
justify a belief that his claim of service connection is well 
grounded.  In order for him to meet this burden, he must 
submit evidence sufficient to justify a belief that his claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

A well grounded claim requires competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A.  Polycythemia

While the veteran was never diagnosed as having polycythemia 
during service, it is notable that he did have elevated 
hematocrit levels shortly before his release from service.  
When he was examined by VA in November 1976, only a few 
months after his service discharge, polycythemia was indeed 
diagnosed.  Thereafter, there is no evidence of polycythemia 
until the 1990s.  Private and VA medical evidence, from 1995 
and 1996, reflect consistent diagnoses of polycythemia.  
Significantly, an April 1996 VA medical record includes the 
opinion that polycythemia is most likely related to pulmonary 
hypertension/hypoxemia.  The Board points out that the 
veteran is currently in receipt of service connection for 
hypertension.  In sum, given the elevated levels of 
hematocrit during service, evidence of polycythemia shortly 
after service and currently, and the April 1996 VA opinion 
possibly relating polycythemia to service-connected 
hypertension, the Board finds that the veteran's claim of 
service connection is plausible and thus well grounded.  
U.S.C.A. § 5107(a); 38 C.F.R. § 3.310; Caluza, supra; 
Watai v. Brown, 9 Vet. App. 441 (1996) (a "cautiously 
worded" assessment may be considered "favorable to the 
appellant.")


B.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as revised June 18, 1999, effective March 7, 
1997; 64 Fed.Reg. 32807-32808 (1999)).

At a September 1997 VA compensation examination, the veteran 
related he had been injured in a mortar attack during a 
period of foreign service, but could not remember the details 
surrounding the event.  Additionally, he indicated that when 
he had service in Spain, he fitted former prisoners of war 
(POWs) with clothing.  He indicated that many of the POWs he 
dealt with were severely injured (e.g. with missing limbs) 
and that this was deeply distressing to him.  Following an 
examination of the veteran, the VA examiner rendered a 
provisional diagnosis of PTSD, pending verification of the 
veteran's stressors.  (It is noted that formal verification 
of the veteran's stressors has not yet been undertaken.)  
Given the veteran's allegations of stressors related to 
active service and the provisional diagnosis of PTSD, the 
Board finds that his claim of service connection is plausible 
and well grounded.  Cohen, supra.

C.  Bilateral Ankle Disorder 

The veteran's service medical records are replete with 
references to left ankle problems.  Additionally, there are 
numerous references to right ankle problems during service, 
including in March 1971 and July 1975.  A review of the post-
service medical evidence shows that when he was examined by 
the VA in August 1996, he was diagnosed as having a 
longstanding history of bilateral ankle pain since his 
military service.  More recent medical evidence shows he has 
been diagnosed as having bilateral ankle arthritis and 
bilateral inferior calcaneal spurs with residual pain and 
occasional swelling. 

Given the evidence of bilateral ankle problems in service, 
the veteran's assertions of bilateral ankle problems ever 
since service, and current medical evidence of such, the 
Board find that the claim of service connection is plausible 
and well grounded.  38 U.S.C.A. § 5107(a); Savage v. Gober, 
10 Vet. App. 488 (1997); Caluza, supra..


ORDER

The claims of service connection for polycythemia, PTSD, and 
a bilateral ankle disorder (other than arthritis and 
calcaneal spurs of the left ankle) are well grounded; the 
appeal is allowed subject to further action as discussed 
below.


REMAND

As noted above, the veteran's claims of service connection 
for polycythemia, PTSD, and a bilateral ankle disorder (other 
than arthritis and calcaneal spurs of the left ankle) are 
well grounded.  38 U.S.C.A. § 5107(a).  The veteran's claims 
for increased ratings for arthritis and calcaneal spurs of 
the left ankle, a low back disorder, and hypertension are 
also well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Proscelle v. Derwinski, 2 Vet. App. (1992).  When a claimant 
submits a well-grounded claim, VA must assist him in 
developing the facts pertinent to the claim.  Id. 

Given the conflicting evidence regarding the nature and 
etiology of polycythemia, PTSD, and a bilateral ankle 
disorder, the Board finds that current VA examinations are 
warranted as part of VA's duty to assist.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  It is also the judgment 
of the Board that current compensation examinations of the 
service-connected low back and left ankle disorders, and 
hypertension are warranted.  Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Additionally, an attempt should also be made to 
secure additional relevant medical records.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With regard to the veteran's claim of service connection for 
PTSD, it is noted that his description of service stressors 
is vague.  As such, the RO should again instruct the veteran 
to provide detailed information regarding his service 
stressors so that the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) can attempt to verify such.  
Zarycki v. Brown, 6 Vet. App. 91 (1993). 

It is noted that since the veteran was last furnished a 
statement of the case in September 1998 (with regard to his 
service connection and increased rating claims), additional 
evidence has been received into the record, none of which has 
been previously considered.  Pursuant to 38 C.F.R. §§ 19.37, 
20.1304 (c), any pertinent evidence, not previously reviewed 
which is received by the RO prior to the transfer of the 
record to the Board or is accepted by the Board, must be 
initially reviewed by the agency of original jurisdiction, 
unless this procedural right is waived by the veteran or his 
representative.  Since there is no evidence indicating that 
the veteran wishes to waive initial RO review of the 
additional evidence, the Board must refer these records to 
the RO for initial review. 

The U.S. Court of Appeals for Veterans Claims has held that 
when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In the judgment of the Board, the veteran's 
claim for a total compensation rating based on individual 
unemployability is inextricably intertwined with his 
increased rating claims.  As such, adjudication of the total 
compensation rating claim will be held in abeyance pending 
the resolution of his increased rating claims.  Similarly, 
with regard to the claim for automobile or other conveyance 
and adaptive equipment, this issue is inextricably 
intertwined with the veteran's increased rating claim for a 
left ankle disorder as well as his claim for service 
connection for a bilateral ankle disorder.  The claims are 
inextricably intertwined as pending evidentiary development 
of the ankle issues may reveal loss of use of the feet, which 
is one of the requirements for automobile and adaptive 
equipment.  38 C.F.R. §§ 3.808, 17.156 (1999).  As such, 
adjudication of the claim for automobile or other conveyance 
and adaptive equipment will also be held in abeyance pending 
the resolution of his inextricably intertwined claims. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for 
polycythemia, any psychiatric disorders, 
ankle and low back disorders, and 
hypertension since his service discharge, 
including but not limited to Dr. Rueda, 
Ms. Ann Detrick, and the VA facilities in 
Pittsburgh, Pennsylvania.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
claims file.  The RO should also 
associate with the claims file a copy of 
the February 1999 determination denying 
the veteran's claim for an automobile or 
other conveyance and adaptive equipment. 

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that failure to 
respond may result in an adverse 
determination.

3.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, his hearing testimony, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
his claimed stressors.  This summary and 
all associated documents should be sent 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors, to 
include unit histories regarding the 
veteran's assigned units during his 
service in Vietnam.

4.  The RO should schedule the veteran 
for a VA examination by a specialist in 
hematology to assess the nature and 
etiology of his polycythemia.  All 
indicated tests should be performed and 
all pertinent findings should be clearly 
described.  The examiner should also 
state his or her medical opinion, based 
on the evidence contained in the medical 
records and laboratory studies which are 
of record, whether it is at least as 
likely as not that polycythemia had its 
onset during the veteran's active service 
and/or whether it was caused by or 
increased as a result of his service-
connected hypertension.  The claims 
folder and a copy of this remand must be 
made available to the examining physician 
in conjunction with the examination so 
that he/she may review pertinent aspects 
of the veteran's medical history.

5.  The RO should schedule the veteran 
for a psychiatric examination to diagnose 
or rule out PTSD.  All indicated testing 
should be accomplished.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to 
whether the veteran is currently 
suffering from PTSD due to disease or 
injury which was incurred in or 
aggravated by service.  If the veteran is 
diagnosed with PTSD, the examiner should 
identify each claimed stressor which is 
sufficient to support the diagnosis and 
state whether there is a causal 
relationship between the stressor and the 
veteran's present symptomatology.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

6.  The veteran should be scheduled for a 
VA orthopedic examination to clarify the 
nature and severity of his low back and 
ankle disabilities.  The claims folder 
and a copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.  The 
examination should include X-ray studies 
and complete observations of the ranges 
of motion of the affected areas.  All 
findings should be reported in detail.  
The examiner should be asked to determine 
whether the service-connected left ankle 
disorder and service-connected low back 
disorder result in weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or on repeated 
use over time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should record 
any objective displays of pain.  The 
examiner should also render an opinion as 
to whether the service-connected low back 
pathology and service-connected left 
ankle pathology effect the veteran's 
ability to follow a substantially gainful 
occupation.  Additionally, the examiner 
should answer the following questions:

a.  State as precisely as possible the 
diagnoses of all ankle disorders the 
veteran currently has.

b.  For each diagnosis listed in "a," 
above, state as precisely as possible the 
time of onset of the disorder and give a 
medical opinion as to whether the 
disorder is etiologically related to a 
disease or injury the veteran had in 
service.

c.  For each diagnosis listed in "a," 
above, state a medical opinion as to 
whether the disorder was caused by or 
increased in severity as a result of the 
veteran's service-connected low back or 
left ankle disorders.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.

7.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his service-
connected hypertension.  In scheduling 
the examination, the RO should note that 
the VA rating schedule requires multiple 
blood pressure readings over specific 
periods of time.  All appropriate testing 
in this regard should be accomplished.  
The report of examination should include 
a detailed assessment of the severity of 
all manifestations of the veteran's 
service-connected hypertension.  The 
claims folder and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

8.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claims of service connection 
for polycythemia, PTSD, and a bilateral 
ankle disorder (other than arthritis and 
calcaneal spurs of the left ankle); his 
claims for increased ratings for 
arthritis and calcaneal spurs of the left 
ankle, a low back disorder, and 
hypertension; his claim for a total 
compensation rating based on individual 
unemployability; and his claim for 
entitlement to an automobile or other 
conveyance and adaptive equipment.  (With 
regard to the veteran's claim for an 
increased rating for hypertension, it is 
noted that such was pending when the 
regulations pertaining to cardiovascular 
disabilities were revised as such he is 
entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1990).)  If the claims 
are denied, the veteran should be 
provided a supplemental statement of the 
case and given the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

